—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feinberg, J.), rendered April 8,1991, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly denied the branch of his motion which was to suppress the identification made by the complainant at the police station. We disagree. The hearing court correctly found that the credible evidence submitted at the Wade hearing established that the complainant knew the defendant and that, therefore, the procedure was not suggestive (see, e.g., People v Douglas, 170 AD2d 691; People v Fleming, 109 AD2d 848).
We discern no basis for disturbing the sentence imposed by the court (see, People v Truesdell, 70 NY2d 809; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.